Gilbert, J.
Section 3931 of the Civil Code (1910) provides: “The following rules shall determine who are the heirs at law of a deceased person.” The first six subparagraphs make provision for the distribution of estates of deceased persons to the designated classes of relatives named therein. Subparagraph 7 provides: “In all degrees more remote than the foregoing, the paternal and maternal next of kin shall stand on an equal footing.” Subparagraph 8 provides: “ Eirst cousins stand next in degree; uncles and aunts inherit equally with cousins.” It is admitted that the distribution of the estate involved in this case depends upon a construction of subparagraph 8. Eeld, that under a proper construction of subparagraph 8, in the distribution of an estate of an intestate, between a living uncle of the intestate and children of such *432uncle and a child of a predeceased aunt and the children of another predeceased aunt, the distribution shall be per capita among all of the parties in the case. Judgment affh-med.
No. 3077.
November 15, 1922.

All the Justices concur'.

B. D. Feagin and Wallis & Fort, for plaintiffs in error.
' W. A. Dodson and Broclc, Sparlcs & Bussell, contra.